GRISBAUM, Judge.
Defendant, Eddie J. Naquin, was charged by bill of information with attempted forcible rape in violation of LSA-R.S. 14:27, 14:42.1. On July 13, 1983, the defendant was arraigned and entered a plea of not guilty. Trial before a 12-person jury commenced August 24, 1983. The following day, the jury returned a verdict of guilty as to the offense charged. Naquin was subsequently sentenced to serve a term of 20 years imprisonment at hard labor with the first year to be without benefit of parole, probation, or suspension of sentence. From the conviction and sentence, the defendant now appeals citing a single assignment of error.
FACTS:
At approximately 9 o’clock p.m. Saturday, May 14, 1983, the victim was walking along Avenue C in Westwego when she was grabbed from behind and was told, “shut up or I’ll kill you because I’ve got a gun.” The assailant threw the victim to the ground and struck her several times about the face, blackening both eyes and bruising her right cheek and temple. He ripped her pants and undergarments from her and began to remove his own at which time an occupant of a nearby apartment came outside and observed the man on his knees under a nearby streetlight. As the occupant called to her husband to witness what she was seeing, the man turned toward her and began to get up from his crouched position. As he began to run away, the witness and her husband observed the woman was naked from the waist downward, and the husband gave chase to the assailant but broke off the pursuit when the subject turned on him and indicated he was in possession of a weapon.
Patrolman Charles Adams, in response to the dispatch regarding the sexual assault, arrived on the scene at approximately 9:17 p.m. He broadcast a description of the wanted subject. Officer Firman, who was working a detail at a wedding reception two blocks away remembered that a subject matching the broadcast description had been at the reception earlier. Firman was able to discover the identity and address of the suspect from guests at the reception hall, and upon Naquin’s return home, he was arrested and identified at trial as the attacker by the victim and the two witnesses.
ASSIGNMENT OF ERROR ONE:
In his sole assignment of error, the defendant contends that because of error patent on the face of the record, his conviction and sentence should be reversed.
LSA-C.Cr.P. article 920 provides:
*586The following matters and no others shall be considered on appeal:
(1) An error designated in the assignment of errors; and
(2) An error that is discoverable by a mere inspection of the pleadings and proceedings and without inspection of the evidence.
We have thoroughly inspected the pleadings and proceedings in the record on appeal, and our inspection has failed to reveal any errors patent on the face of the record.
CONCLUSION:
For the foregoing reasons, the defendant’s conviction and sentence are affirmed.
AFFIRMED.